 PHILADELPHIA COLLEGE OF OSTEOPATHIC MEDICINE259Philadelphia College of Osteopathic Medicine, Em-ployer-Petitioner and Local 6710,National Union ofSecurityOfficers and Guards.Case 4-RM-843September13, 1974DECISION AND DIRECTION OF ELECTIONBy CHAIRMANMILLER AND MEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Francis W. Hoeberof the National Labor Relations Board. Following theclose of the hearing the Regional Director for Region4 transferred this case to the Board for decision.Thereafter, the Employer filed a brief, which has beenduly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is a private, nonprofit Pennsylva-nia corporation with headquarters at City Line Ave-nueandMonumentRoad,Philadelphia,Pennsylvania.The Employer operates a medicalschool and teaching hospital at that location, andthree outpatient clinics, which are also used for train-ing third and fourth year medical students, within a10-mile radius of it. The medical school's anatomyand chemistry departments are located at 48th andSpruce Streets, Philadelphia, above one of the clinics.The Employer's petition requests an election in aunit consisting of all guards at its facilities at 48thStreet and at City Line Avenue. The guards at thelatter location spend a substantial proportion of theirworking time in the Employer's hospital, which, sinceit is a private, nonprofit hospital, was at the time ofthe hearing not an Employer within the meaning ofSection 2(2) of the Act. A question was thereforeraised at the hearing whether, in light of such Boarddecisions asDuke University Iand II, 194 NLRB 236(1971), 200 NLRB 81 (1972), andThe President andDirectors of Georgetown College for Georgetown Uni-versity,200 NLRB 215 (1972), the guard's involve-ment in the Employer's hospital operations requiredthat the Board treat them as hospital employees andtherefore not assert jurisdiction as to them. We nolonger need reach this issue, since it has been obviatedby recent amendments to the Act' which eliminatedfrom Section 2(2) the clause which excluded private,nonprofit hospitals from the definition of employer.The record establishes that both the Employer'smedical school and its hospital operations have inexcess of $1 million unrestricted annual gross income,and that both purchase in excess of $50,000 worth ofgoods annually from outside the Commonwealth ofPennsylvania. Since the Employer's gross revenuesfrom its medical school exceed the Board's jurisdic-tional standards for private, nonprofit colleges anduniversities,' we shall base our jurisdictional findingson those standards and thus need not determine atthis time what standards we shall apply to private,nonprofit hospitals alone. Accordingly, we concludethat the Employer is engaged in commerce within themeaning of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.'3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing unit is appropriate for the purposes of collec-tive bargaining:All guards and security officers at the Employer'sfacilities at City Line Avenue and at 48th Street,Philadelphia, Pennsylvania, excluding supervi-sors and all other employees.[Direction of Election andExcelsiorfootnote omit-ted from publication.]1Public Law 93-360,par. (a),July 26, 1974, effectiveAugust25, 1974.2 Sec. 103.1, National LaborRelationsBoardRules and Regulations, Ser-ies 8, as amended.3 The Employercontends that Local6710 is indirectlyaffiliated with anonguard union, Local 1199 of the HospitalWorkers, andthat the Board istherefore precludedby Sec. 9(b) of the Act from certifyingit as representativeof the guard unit involved here.We find nomerit in this contention, inas-much as uncontradicted evidence in the record establishesthat Local 6710has neitherdirectly norindirectlyreceivedfinancial or organizational assis-tance from a nonguard union.The fact that Local6710 has been permittedon several occasions to use the meeting hallof Local1199 for organizationalmeetings free of charge,and that it has the sameattorney as Local1199, doesnot indicate the existenceof any indirectaffiliation between the two.Inger-soll-Rand Company,119 NLRB 601 (1957).The Employeralso contendsthat the Hearing Officererred in failing toallow it to adduce additional evidence as to the existence of an indirectaffiliation between Local1199 and Local 6710. This contentionalso lacksmerit,since theEmployer's attorney admitted at the close ofthe hearing thatthe Employerhad "no independentevidence" of any affiliationbetween thetwo locals, and thus hadno additional evidence to offer when the HearingOfficer directed that the hearing be terminated.